      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 1 of 20



 1   Katherine Barnekow, State Bar No. 336792
     kbarnekow@law.harvard.edu
 2   Harvard Animal Law & Policy Clinic
     Harvard Law School
 3   1585 Massachusetts Ave.
     Cambridge, MA 02138
 4   Office: (617) 998-2450
     Facsimile: 617-496-4863
 5   Cell: (202) 257-5145

 6   Katherine A. Meyer
     (appearance pro hac vice)
 7   kmeyer@law.harvard.edu
     Director, Animal Law & Policy Clinic
 8   Harvard Law School
     1585 Massachusetts Ave.
 9   Cambridge, MA 02138
     Office: (617) 998-2450
10   Facsimile: 617-496-4863
     Cell: (202) 257-5145
11
     Attorneys for Plaintiffs
12

13
                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
15

16   JACK GESCHEIDT, et al.,                     Case No. 21-4734-HSG

17                            Plaintiffs,        PLAINTIFFS REPLY IN SUPPORT OF
                                                 MOTION FOR A PRELIMINARY
18           v.                                  INJUNCTION

19   DEB HAALAND,
     Secretary of Interior, et al.,
20
21                           Defendants.

22

23

24

25

26

27

28

     PLAINTIFFS REPL IN SUPPORT OF MOTION FOR A PRELIMINAR INJUNCTION
       Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 2 of 20



 1                                                          TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES .......................................................................................................... ii

 3   INTRODUCTION ........................................................................................................................... 1

 4   ARGUMENT .................................................................................................................................. 1

 5      I.        THE COURT SHOULD NEITHER ACCEPT DEFENDANTS FACTUAL
                  ASSERTIONS NOR DEFER TO THE AGENCY S EXPERTISE IN MANAGING
 6                THE TOMALES ELK ........................................................................................................ 1

 7           A. The Park Service Keeps Revising Pertinent Facts to Suit its Needs ................................... 1

 8           B. Because the Park Service Has Failed to Revise the General Management Plan for the
                Tomales Elk, There Is No Reason for Court to Defe                                   i Ma age e E e i e i
 9              this Case .............................................................................................................................. 5

10     II.        PLAINTIFFS HAVE A STRONG CASE ON THE MERITS ........................................... 7

11   III.         THE COURT CAN GRANT THE REQUESTED EMERGENCY RELIEF ..................... 8

12           A. The Court Has Equitable Authority to Grant the Requested Relief .................................... 8

13           B. The Re e ed E e ge c Relief i Di ec l Rela ed                                         Plai iff Clai             ...................... 10

14   IV.          THE EQUITIES WEIGH IN FAVOR OF GRANTING
                  THE INJUNCTION ...........................................................................................................12
15
      V.          THERE IS NOTHING VAGUE ABOUT PLAINTIFFS
16                REQUESTED RELIEF ..................................................................................................... 15

17   CONCLUSION ............................................................................................................................. 15

18

19

20
21

22

23

24

25

26

27

28
                                                                                -i-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 3 of 20



 1                                                    TABLE OF AUTHORITIES

 2   CASES                                                                                                                                 PAGE

 3   Borenstein v. Lead Animal Shelter Animal Found.,
        810 F. App 573 (9 h Cir. 2020) ............................................................................................ 11
 4
     Burlington Truck Lines, Inc. v. United States,
 5      371 U.S. 156 (1962) .................................................................................................................. 6

 6   Center for Food Safety v. Jewell,
        83 F. Supp. 3d 126 (D.D.C. 2015) .......................................................................................... 10
 7
     Defs. of Wildlife v. Salazar,
 8      651 F.3d 112 (D.C. Cir. 2011) ................................................................................................ 12

 9   Garcia v. Google, Inc.,
        786 F.3d 733 (9th Cir. 2015) (en banc) ..................................................................................... 9
10
     Hecht Co. v. Bowles,
11      321 U.S. 321 (1944) .................................................................................................................. 9

12   H     a eS c     f e U ed S a e . . L c e,
          626 F.3d 1040 (9th Cir. 2010) ................................................................................................... 5
13
     Mayo v. Reynolds,
14     875 F.3d 11 (D.C. Cir. 2017) .................................................................................................. 12

15   Na     W d fe Fed . . Na Ma e F e e Se .,
          886 F.3d 803 (9th Cir. 2018) ................................................................................................... 13
16
     Porter v. Warner Holding Co.,
17      328 U.S. 395 (1946) .................................................................................................................. 9

18   Red Wolf Coal. v. United States Fish & Wildlife Serv.,
        No. 2:20-CV-75-BO, 2021 WL 230202 (E.D.N.C. Jan. 22, 2021) .......................................... 9
19
     Res. Renewal Inst. v. Nat'l Park Serv.,
20      No. C 16-0688 SBA, 2016 WL 11673179 (N.D. Cal. July 15, 2016) ...................................... 7
21   Washington Toxics Coal. v. Envt. Prot. Agency,
       413 F.3d 1024 (9th Cir. 2005) ................................................................................................. 11
22
     Winter v. Natural Res. Def. Council,
23       555 U.S. 7 (2008) ................................................................................................................... 12

24   STATUTES

25   5 U.S.C. § 706(1) ...................................................................................................................... 7, 10

26   7 U.S.C. § 2143 ............................................................................................................................. 15

27   16 U.S.C. § 459c ....................................................................................................................... 9, 13

28   54 U.S.C. § 100101(a) ........................................................................................................ 9, 12, 13
                                                                   -ii-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
       Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 4 of 20



 1   54 U.S.C. § 100502 ....................................................................................................................... 10

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                          -iii-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
          Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 5 of 20



 1                                            INTRODUCTION
 2            The only question presented by the instant motion is whether, given the strength of
 3   Plaintiffs unreasonable dela claim, and all of the equities involved, this Court should enter
 4   preliminary relief to ensure that the wildlife at issue does not continue to die from dehydration
 5   and/or starvation before this case can be decided. As Plaintiffs demonstrated in their opening
 6   brief, and further demonstrate below, the Court clearly has the authority to do so, and the facts of
 7   this case cry out for such temporary emergency relief.
 8                                              ARGUMENT
 9   I.       THE COURT SHOULD NEITHER ACCEPT DEFENDANTS FACTUAL
              ASSERTIONS NOR DEFER TO THE AGENCY S EXPERTISE IN MANAGING
10            THE TOMALES ELK.
11            A.     The Park Service Keeps Revising Pertinent Facts to Suit its Needs.
12            In light of the many inconsistencies the Park Service has put forward in the last few years
13   about this matter, the Court should be extremely wary of accepting its latest presentation of the
14   pertinent facts. For example, we know there is a fence maintained by the Park Service along the
15   entire southern border of the Tomales Point elk habitat, and that, as a result, the Tule elk who live
16   there are unable to reach water and forage on the other side of the fence. See, e.g., Declaration of
17   Dr. Howell, Pl. Ex. G, ECF No. 8-9, ¶¶ 4, 7 8. We also know that the reason the fence was
18   installed over 43 years ago was to keep the elk on Tomales Point from competing for water and
19   forage used by cattle south of the fence. See 1998 Management Plan, Pl. Ex. A, ECF No. 8-3, at 8
20   ( The erection of a three-mile fence across the peninsula from the Pacific Ocean to Tomales Bay
21   isolated the herd from adjacent dairy farms ) (emphasis added).
22            Now    for the first time in an effort to defeat Plaintiffs request for emergenc relief, the
23   Park Service would have this Court believe that the fence has nothing to do with keeping the elk
24   from habitat used by the ranches because the Tomales elk have no interest in traveling south of
25   the fence. See, e.g., Defendants Memorandum ( Def. Brf. ) at 21 22 (asserting that because the
26   elk have never been observed moving generally toward the fence, and tend to inhabit the same
27   areas year after year regardless of drought, fence removal would be unlikely to lead to migration
28
                                                       -1-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
       Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 6 of 20



 1   of the elk out of the Reserve ) (emphasis added); id. ( Plaintiffs cannot show that removing the

 2   fence would improve conditions for the elk herd ) (emphasis added).

 3          But if, in fact, the existence of the fence is so meaningless here i.e., it neither deprives

 4   the Tomales elk of any food or water, nor is it needed to protect the cattle ranches from

 5   competition from the elk    what possible purpose does this fence serve at this point in time, and

 6   why is the Park Service so bent on keeping it in place? This glaring inconsistency in the Park

 7   Service s narrative, alone, should make this Court war of uncriticall accepting the agenc s

 8   many self-serving factual statements. But there is much more.

 9          When 257 Tomales elk died during the 2013-2015 drought, the Park Service vehemently

10   denied that the animals died from a lack of water. See National Park Service, Point Reyes

11   National Seashore, Tule Elk at Tomales Point FAQ,

12   https://www.nps.gov/pore/learn/nature/tule_elk_tomales_point_faq.htm (last updated July 1,

13   2021) ( [T]here is no evidence that the 2013 2015 herd decline was due to dehydration and a

14   lack of water. ). Then, during the summer of 2020, when Plaintiffs and others personally

15   witnessed dead and emaciated elk at Tomales Point and implored the Park Service to remove the

16   fence so that the elk could have access to water, the Service denied that a large die-off was even

17   occurring or that the elk had insufficient access to water. See, e.g., id. (informing the public that

18   NPS did not suppl an supplemental water during 2020 because [r]egular monitoring of the

19   available water sources for the elk determined that water was in sufficient supply and that there

20   was no need to provide supplemental water for the elk. ) (emphasis added).

21          But then, in March 2021, the Park Service finally admitted the horrific truth that Plaintiffs

22   had known all along: that in fact 152 of a total of 445    or one-third of the total population of

23   Tomales elk died during 2020-2021. See Tule Elk at Tomales Point FAQ, supra. However, the

24   agency still insisted that this massive die-off was unrelated to a lack of water, telling the public

25   that the real problem was poor forage qualit . Id.

26

27

28
                                                        -2-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 7 of 20



 1            Then, following a huge public outcry    including relentless media coverage critical of the

 2   Park Service for allowing these animals to die such inhumane deaths 1     the agency announced

 3   that things had suddenly changed and that it had decided to provide the Tomales elk with some

 4   supplemental water     despite recently telling the public that the problem was not a lack of water,

 5   but instead a lack of adequate forage. See Will Houston, Drought: Point Reyes supplies

 6   emergency water for tule elk, MARIN INDEPENDENT JOURNAL (June 11, 2021, 5:00PM),

 7   https://www.marinij.com/2021/06/11/drought-point-reyes-supplies-emergency-water-for-

 8   %20tule-elk/. The agency has not, however, made any effort to provide these animals with any

 9   supplemental food, and in fact now argues against this temporary remedy that would address what

10   it claims was the reason for the most recent massive die-off. See also Declaration of James Coda,

11

12

13   1 See, e.g., Asher Elbein, Home on the Range, BIOGRAPHIC (March 23, 2021),
     https://www.biographic.com/home-on-the-range/; Will Houston, Point Reyes elk dying as dry
14   period persists, MARIN INDEPENDENT JOURNAL (March 31, 2021, 6:50PM),
     https://www.marinij.com/2021/03/31/point-reyes-elk-dying-as-dry-period-persists/; Andrew
15   Chamings, Tule elk in Marin are dying off, as the park service and activists feud over the reason
     why, SF GATE (April 5, 2021, 9:16AM), https://www.sfgate.com/california-parks/article/tule-elk-
16   marin-bay-area-feud-activists-park-fence-16078340.php; Anna Guth, True to boom and bust,
     fenced herd shrinks in drought, POINT REYES LIGHT (April 7, 2021),
17   https://www.ptreyeslight.com/article/true-boom-and-bust-fenced-herd-shrinks-drought; Susan C.
     Schena, Rally Against Mass Killing Of Tule Elk 2021: Pt. Reyes, PATCH (April 10, 2021,
18   11:00AM) https://patch.com/california/sanrafael/calendar/event/20210410/1028869/rally-against-
     mass-killing-of-tule-elk-2021-pt-reyes; Gayle Ong, Rare elk population declining due to drought
19   conditions, KRON4 (April 11, 2021, 9:24AM), https://www.kron4.com/news/bay-area/rare-elk-
     population-declining-due-to-drought-conditions/; ABC7 News, Protesters demand removal of
20   fence after 100+ tule elk die in Point Reyes (April 11, 2021), https://abc7news.com/tule-elk-
     deaths-protest-point-reyes-national-seashore/10506617/; Gustaf Kilander, Dozens of rare elk die
21   in California due to climate crisis, THE INDEPENDENT (April 12, 2021, 8:35PM),
     https://www.independent.co.uk/climate-change/elk-california-drought-b1830264.html; Jeff
22   Miller, Center for Biological Diversity Lambasts Rep. Jared Huffman in Scathing Rebuke over
     Tule Elk Comments in Letter to the Editors, ENVIRO NEWS (April 12, 2021),
23   https://www.environews.tv/041221-center-for-biological-diversity-lambasts-rep-jared-huffman-
     over-tule-elk-comments-in-letter-to-the-editors/; Susanne Rust, Scores of tule elk died at Point
24   Reyes seashore in 2020. Are their days numbered?, LOS ANGELES TIMES (April 14, 2021,
     6:00PM), https://www.latimes.com/california/story/2021-04-14/scores-of-tule-elk-died-at-point-
25   reyes-national-seashore; Gabrielle Strum, Calif ia Na i e Elk Need Y           Hel : A
     E i me ali            Pe ec i e      he Decima i     f Bi di e i i he S a e, THE LUMBERJACK
26   (May 9, 2021), https://thelumberjack.org/2021/05/09/californias-native-elk-need-your-help/;
     George Wuerthner, Fed Plan to Extend Point Reyes Ranch Leases, Kill Tule Elk, Moves Forward,
27   EARTH ISLAND JOURNAL (May 10, 2021),
     https://www.earthisland.org/journal/index.php/articles/entry/fed-plan-extend-point-reyes-ranch-
28   leases-kill-tule-elk/.
                                                      -3-
         PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
         No. 4:21-cv-04734-HSG
       Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 8 of 20



 1   Pl. Ex. I, ECF No. 8-11, ¶¶ 10 12 (the supplemental water provided is only available to one of

 2   the four Tomales Point herds).

 3          Now that Plaintiffs have filed this lawsuit and moved for a preliminary injunction in an

 4   effort to ensure that these animals do not continue to die from a lack of forage and water while

 5   this case is pending   as a result of what the Park Service itself admits are worsening drought

 6   conditions, Def. Brf. at 22    the Park Service would also have this Court believe that the elk are

 7   doing just fine, and, lo and behold, the problem is neither a lack of adequate water nor forage, but

 8   instead a lack of certain nutrients that exists throughout the National Seashore. Def. Brf. at 5

 9   (stating that the cause of death for elk    irrespective of whether they lived within or outside of

10   the Reserve was attributable to significant nutrient deficiencies, although NPS could not

11   determine whether these deficiencies were caused by simple lack of forage or more complex

12   interactions with lacking micronutrients, such as copper and selenium ).

13          But, of course, a lack of certain nutrients is a forage problem that could be solved if the

14   Tomales elk could obtain access to habitat south of the fence. As recently explained to Defendant

15   Haaland by five wildlife biologists who have assisted the Park Service in the reintroduction,

16   monitoring, and/or research on Tule elk since their release at Tomales Point in 1978, both the

17   2015 and most recent population crash were the result of the inability of the confined elk to

18   disperse from the Reserve to find more favorable forage. Letter to Secretar Haaland (June 24,

19   2021), Pl. Ex. K ( Scientist Letter ) at 3 (emphasis added).

20          Moreover, if, as Defendants suggest, this problem exists throughout Point Reyes, the other

21   elk herds at Point Reyes      who are free ranging south of the Tomales fence    would also be dying

22   in large numbers. But, according to the Park Service s own population numbers, that is not the

23   case. Rather, in 2020, the Limantour herd declined only from 164 to 155 animals, and the Drakes

24   Beach herd actually increased by one. See Tule Elk at Tomales Point FAQ, supra.

25          Defendants self-serving assertions that the have not seen elk congregating at the fence

26   and that the majorit of elk observed to date b Park staff appear in good to excellent

27   condition with no signs of starvation or deh dration, Def. Brf. at 7, does not negate what

28   Plaintiffs know to be true: that more than 150 elk have already died because they are prevented
                                                       -4-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
       Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 9 of 20



 1   from reaching adequate food and water and that, as drought conditions worsen, these animals will

 2   continue to die if they cannot access adequate food and water. And, as demonstrated by the

 3   Supplemental Declaration of Plaintiff Jack Gescheidt, who surveyed Tomales Point on July 16,

 4   2021, in fact the elk are not doing fine, and any remaining water sources are miniscule at best. See

 5   Supplemental Gescheidt Decl., Pl. Ex. L, (describing the carcasses and skeletons of many elk,

 6   including animals found at the bottom of a dry ravine, and reporting that water sources are

 7   scarce.); see also Photographs attached to Mr. Gescheidt s Supplemental Declaration; see also

 8   Scientist Letter, Pl. Ex. K, at 5 ( [r]emoving/opening the high fence across Tomales Point would

 9   allow the confined tule elk to disperse away from areas of inadequate forage and water );

10   Supplemental Kline Decl., Pl. Ex. M (Photographs taken of Tomales elk at the fence).

11          In light of these many factual inconsistencies   as well as the Park Service s propensity to

12   shift its position on what has occurred and what is needed to rectify the situation   this Court

13   should be extremely wary of accepting the agenc s latest factual assertions made for the sole

14   purpose of defeating Plaintiffs motion for emergenc relief. See, e.g., H ma e S c         f he

15   United States v. Locke, 626 F.3d 1040, 1049 (9th Cir. 2010) (noting that [divergent factual

16   findings b an agenc as to the cause of death of wildlife raise questions as to whether the

17   agency is fulfilling its statutory mandates impartially and competently ) (emphasis added).

18          B.      Because the Park Service Has Failed to Revise the General Management Plan
                    for the Tomales Elk, There Is No Reason for Court to Defer to its
19                  Ma ageme      E e i e i hi Ca e.
20          There also is no reason for this Court to defer to the agenc s expertise in this matter, as

21   urged by Defendants. Def. Brf. at 16 23. The whole point of Plaintiffs underl ing claim is that

22   the Park Service has unreasonably delayed revising its management approach for the Tomales elk

23   as required b the agenc s governing statute, based on events and circumstances that have

24   occurred over the last 41 years. See Plaintiffs Memorandum ( Pl. Brf. ) at 11 15. Thus, this

25   Court cannot defer to the agenc s expert management decision, as there has been no such

26   agency action to review    as Defendants themselves vehemently stress. Def. Brf. at 13 16.

27          There also is no basis for this Court to defer to such ad hoc, public relations driven,

28   management decisions upon which the Park Service so heavily relies throughout its brief.
                                                -5-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 10 of 20



 1   Indeed, because these inconsistent management pronouncements are not tethered to any final

 2   agency action, they are worse than the kind of post hoc rationalizations to which courts must

 3   never defer. Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962).

 4            In this regard, it is also important to reject any notion that these large die-offs of the Tule

 5   elk are simpl the result of natural ecos stem processes as asserted b Defendants. Def. Brf. at

 6   20. There is nothing natural about an eight-foot wire fence. As the Park Service itself explained

 7   in its 1998 Tule Elk Management Plan, although [n]atural ecos stem processes will result in

 8   disease, predation, loss of fitness and eventually mortality . . . a healthy herd is one that does not

 9   suffer disease or mortality due to artificially induced or human caused impacts. Pl. Ex. A, at 39

10   (emphasis added). The three-mile-long wire woven fence that the Park Service maintains to

11   restrict the elk s access to habitat south of the fence is both artificiall induced and human

12   caused. See id. (observing that such human caused influences includes the fencing of elk on

13   the peninsula of Tomales Point ) (emphasis added); see also Howell Decl., Pl. Ex. G, ECF No. 8-

14   9, 4 ( The fence located at Tomales Point creates a closed s stem, with no emigration or

15   immigration in population, essential elements for natural population dynamics . . . The fence is

16   not a natural barrier and prevents the elk from reaching food and water that are part of the

17   natural environment. ) (emphasis added).

18            In fact, recent Marin County maps dramatically demonstrate there are many more water

19   sources available on the fence s southern side compared to its northern side. See Attachment 1

20   (aerial maps showing water sources north and south of the Tomales Point fence). The

21   photographs attached to the government s brief do not show otherwise. Indeed, those

22   photographs, one of which is included as Attachment 2 to this brief (Def. Ex. 32, ECF No. 16-32),

23   show that what the Park Service is calling an adequate water supply north of the fence for

24   hundreds of animals each requiring about four gallons of water a day2 is actually nothing more

25

26   2See Konrad Hafen, How Often Do Elk Need Water and How Much Do They Drink?, PUBLIC
     LANDS JOURNAL, https://publiclandsjournal.com/how-often-do-elk-need-water-and-how-much-
27   do-they-
     drink/#:~:text=Water%20is%20an%20essential%20element,the%20elk%20are%20hanging%20o
28   ut (last visited July 20, 2021).
                                                   -6-
         PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
         No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 11 of 20



 1   than a tiny puddle. See id; see also Supplemental Gescheidt Decl., Pl. Ex. L; see also Photographs

 2   attached to Mr. Gescheidt s Supplemental Declaration.

 3             As to available habitat for the elk south of the fence, the Park Service admits that grazing

 4   resources are not currently a limiting factor for the two free-ranging herds. See Environmental

 5   Impact Statement (Sept. 2020), Pl. Ex. N, at 187 (emphasis added); see also McCrea A. Cobb,

 6   Spatial Ecology and Population Dynamics of Tule Elk (Cervus elaphus nannodes) at Point Reyes

 7   National Seashore, California (Spring 2010), Pl. Ex. O, at 149 150 (explaining that [u]nlike elk

 8   in the Tomales herds, elk in the D. Ranch and Limantour herds are not constrained by fences, and

 9   thus have much more available high quality habitat surrounding their current ranges ) (emphasis

10   added).

11   II.       PLAINTIFFS HAVE A STRONG CASE ON THE MERITS.

12             Plaintiffs have made a strong showing that the Park Service s failure to revise the General

13   Management Plan for this portion of the Park in a timel manner, as required b the governing

14   statute, violates that mandate and constitutes agency action unreasonably delayed within the

15   meaning of the Administrative Procedure Act, 5 U.S.C. § 706(1)        a claim that Judge Armstrong

16   has already ruled is justiciable. See Re . Re e al I    . . Na l Pa k Se ., No. C 16-0688 SBA,

17   2016 WL 11673179 (N.D. Cal. July 15, 2016); Pl. Brf. at 11 12. Thus, Defendants assertion that

18    Plaintiffs have failed to identif an specific legal command that NPS has not followed, Def.

19   Brf. at 24, is demonstrably incorrect.

20             Moreover, although this was the sole claim upon which Plaintiffs based their request for

21   temporary relief, Pl. Brf. at 11 15, Defendants chose not to address the merits of this argument,

22   and instead spent the bulk of their opposition contending that Plaintiffs had failed to show a

23   likelihood of success on a different claim that, again, simply was not the basis for the instant

24   motion. See Def. Brf. at 12 22 (arguing that there is no basis for Plaintiffs Third Claim under 5

25   U.S.C. § 706(2)).

26             It is not surprising the government chose not to respond to Plaintiffs actual argument on

27   the merits, in light of the extreme delay that has ensued since the agency issued the 1980 General

28   Management Plan for the National Seashore, including Tomales Point. Indeed, experts have been
                                                   -7-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 12 of 20



 1   warning the Park Service for decades that it needs to evaluate the environmental needs and

 2   conditions of the Tomales elk and to revise its management of this wildlife accordingly.

 3          In 1993, the Park Service s own Scientific Advisor Panel reported that the increasing

 4   population of Tule elk at Tomales Point required the Park Service to consider various

 5   management actions before the elk started dying of starvation because they could not obtain

 6   access to adequate forage. McCullough, et al., Report of the Scientific Advisory Panel on

 7   Control of Tule Elk on Point Re es National Seashore (October 18, 1993), Pl. Ex. P. The Panel

 8   warned that, with respect to the Park Service s continued hands-off approach toward these elk,

 9    [w]e can reliabl predict that if such a strategy is employed the tule elk will seasonably be

10   malnourished and appear less health      and that dead and dying animals will become more

11   evident. Id. at 4 (emphasis added). In 1998, the Park Service issued a Tule Elk Management

12   Plan, which stressed that further action was needed to provide for the protection of the elk that is

13   consistent with scientifically sound principles, takes into account the interests of the public, and

14   meets the objectives for which the Seashore was established. Pl. Ex. A, at 1.

15          In his 2010 dissertation on this subject, McCrea Cobb stated in no uncertain terms that

16    [g]iven the predicted future abundances of elk and close proximit to ranches       conflicts are

17   likel to occur within the next 10 ears at Point Re es. Cobb, supra, Pl. Ex. O, at 150. He

18   stressed that NPS managers at Pt. Re es are strongly encouraged to develop a proactive plan to

19   address this issue. Id. (emphasis added). But, again, the Park Service failed to take necessary

20   action. Therefore, in view of the agenc s statutory mandate to revise its General Management

21   Plans in a timel manner and the fact that it has known for decades that the population of elk at

22   Tomales Point could reach population levels that could adversely affect their survival if they

23   could not reach sufficient forage and water beyond the fence maintained by the Park Service,

24   Plaintiffs unreasonable dela claim is extremel compelling.

25   III.   THE COURT CAN GRANT THE REQUESTED EMERGENCY RELIEF.

26          A.      The Court Has Equitable Authority to Grant the Requested Relief.

27          This Court clearly has the authority to issue the requested preliminary relief. To begin

28   with, requiring the Park Service to undertake measures to ensure that more elk do not continue to
                                                     -8-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 13 of 20



 1   die of starvation from a lack of food and water would maintain the status quo      i.e., the

 2   continuation of this wildlife population which is supposed to be preserved unimpaired for the

 3   enjoyment of future generations. 54 U.S.C. § 100101(a); 16 U.S.C. § 459c.

 4          But, even if the requested relief is viewed as a mandatory injunction, this Court has ample

 5   authority to issue such relief under the extremely exigent circumstances of this case. It is

 6   axiomatic that [t]he essence of equit jurisdiction is the power of the Court to do equit and

 7   mould each degree to the necessities of the particular case. Hecht Co. v. Bowles, 321 U.S. 321,

 8   329 30 (1944). Indeed, [where] the public interest is involved . . . those equitable powers

 9   assume an even broader and more flexible character than when only a private controversy is at

10   stake. Porter v. Warner Holding Co., 328 U.S. 395, 398 (1946).

11          Here, where there is a strong public interest in preserving the Tomales elk and preventing

12   more massive deaths of this wildlife by starvation and/or dehydration while this case is pending,

13   this Court has ample equitable authority to direct the Park Service to initiate measures to ensure

14   that these elk do not continue to die. See, e.g., Red Wolf Coal. v. United States Fish & Wildlife

15   Serv., No. 2:20-CV-75-BO, 2021 WL 230202 (E.D.N.C. Jan. 22, 2021) (issuing mandatory

16   injunction requiring the Fish and Wildlife Service to draft an immediate plan to release captive

17   red wolves into the Red Recovery Area to prevent extinction of the species).

18          Moreover, the Court of Appeals for this Circuit has made clear that such relief is

19   appropriate where the law and facts clearly favor the moving part . Garcia v. Google, Inc., 786

20   F.3d 733, 740 (9th Cir. 2015) (en banc). Here, both the facts and the law clearl favor Plaintiffs

21   request for preliminary relief.

22          As to the law, Plaintiffs have made a strong showing that the Park Service s failure to

23   revise the General Management Plan for this portion of the Park in a timel manner, as

24   required, violates that mandate and constitutes agency action unreasonably delayed within the

25   meaning of the Administrative Procedure Act, 5 U.S.C. § 706(1). Pl. Brf. at 11 15, supra.

26          As to the facts, Plaintiffs also have a compelling case in light of what is now occurring, as

27   predicted b the agenc s own Scientific Advisor Panel over 28 years ago          i.e., the elk, who

28
                                                       -9-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 14 of 20



 1   are supposed to be protected and conserved, are dying of starvation and/or dehydration because

 2   they cannot traverse the human-erected fence.

 3          B.      The Requested Emergency Relief is Directly Related             Plai iff Claim.

 4          The Park Service s assertion that the preliminar relief sought b Plaintiffs falls outside

 5   the scope of the ultimate relief they can obtain in this case, Def. Brf. at 11 12, is also incorrect.

 6   Plaintiffs seek to compel the Park Service to revise its General Management Plan with respect to

 7   Tomales Point and the elk who live there precisely so that the agency can address the current

 8   and long-standing    management crisis, i.e., wild elk, who are supposed to be conserved for

 9   future generations, are dying horrific deaths because the animals cannot get past a fence that the

10   Park Service erected more than 40 years ago and continues to maintain for the benefit of livestock

11   ranchers who are permitted to use public lands south of the fence. Therefore, the relief Plaintiffs

12   ultimately seek here should lead to management decisions other than the current management

13   by human-caused starvation. In other words, Plaintiffs are asking the Court to order the Park

14   Service to intervene to address a serious situation that the agency itself created by failing to revise

15   i Ge e al Ma ageme        Pla f      hi      i    f he Pa k i a imel ma          e . 54 U.S.C. §

16   100502.

17          The cases cited by Defendants do not help their cause. Center for Food Safety v. Jewell,

18   83 F. Supp. 3d 126 (D.D.C. 2015) did not involve a request for a preliminary injunction. Hence,

19   the court had no occasion to decide whether emergency relief was appropriate in light of the

20   underlying claim. Rather, that case simply held that plaintiffs challenging the Fish and Wildlife

21   Service s (FWS) unreasonable delay in revising a conservation plan for certain refuges could not

22   seek vacatur of cooperative farming agreements until the agency prepared the requisite plan. Id. at

23   143. Moreover, there the court stressed that the plaintiffs did not seek to compel the FWS to

24   update the plan   the only ultimate relief that is permitted in an unreasonable delay claim. Id.

25   Here, however, Plaintiffs have asked the Court to compel the Park Service to revise the General

26   Management Plan for Tomales Point. Compl. at 19. Thus, the only question here is whether the

27   Court may issue appropriate temporary relief to ensure that this wildlife     the very subject of this

28   case does not continue to die while the case is pending. As demonstrated above, the Court
                                                   -10-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 15 of 20



 1   clearly has such authority. See also Washington Toxics Coal. v. Envtl. Prot. Agency, 413 F.3d

 2   1024, 1034 (9th Cir. 2005) (abrogated on other grounds) (holding that court can issue injunction

 3   against continued use of pesticides while the FWS complies with its procedural obligations under

 4   the Endangered Species Act).

 5            Defendants reliance on Borenstein v. Lead Animal Shelter Animal Found., 810 F. App x

 6   573 (9th Cir. 2020), Def. Brf. at 12, is also misplaced. There, the Court simply held that the

 7   plaintiff had failed to demonstrate a likelihood of success on the merits because the relief

 8   sought a mandatory injunction undoing an alleged past act of discrimination          was not

 9   authorized by the Americans with Disabilities Act. Id. Here, however, the preliminary relief

10   sought by Plaintiffs   ordering Defendants to ensure that the Tomales elk have access to adequate

11   food and water by either (1) removing the fence that restrains their movements, or (2) providing

12   them supplemental food and water       are both permissible under the statute at issue here. The Park

13   Service clearly has authority to remove the fence, as there is no binding law that requires it. 3

14            The Park Service also has authority to provide supplemental food and water to the elk      as

15   it has done in the past and is doing now with regard to some supplemental water. Def. Brf. at 1;

16   see also 54 U.S.C. § 100101(a) (NPS shall promote and regulate the use of the National Park

17   System by means and measures that conform to the fundamental purpose of the System units,

18   which purpose is to conserve . . . the wild life . . . . ). Therefore, the Borenstein case has no

19   relevance here.

20
     3 The Park Service s reliance on a non-binding 1971 Task Force Report, Def. Brf. at 3, does not
21   supply any such mandate, nor does the non-binding 1998 Elk Management Plan, see id., which by
     its own terms expired by 2008 at the latest. See Pl. Ex. A at 1 (noting that the 1998 Elk
22
     Management Plan was intended to guide management of the elk for the next five to ten ears. ).
23   Nor does the 1974 Memorandum of Understanding between the Park Service and California
     Department of Fish and Game supply any such mandate. See Press Decl., ECF No. 16, ¶ 10. Not
24   only is that agreement now 47 years old and issued at a time when the ranching leases were
     only expected to be in effect for about 20 years but it also states that the Park Service agrees to
25     [ ] ec he elk a d maintain as vigorous a herd as possible, ECF No. 16-5, ¶ 6 something
26   the Park Service has utterly failed to do. Moreover, at least since 2018, that state agency has
     opposed the fence s continued presence, stating that artificial conditions associated with [the
27   elk ] c fi eme are undesirable in the long term. CALIFORNIA FISH & WILDLIFE, ELK
     CONSERVATION AND MANAGEMENT PLAN (2018),
28   https://nrm.dfg.ca.gov/FileHandler.ashx?DocumentID=162912&inline at 454 456.
                                                      -11-
         PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
         No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 16 of 20



 1          Indeed, the Park Service is already providing supplemental water to some, just not all, of

 2   the elk, and the government admits that artificial feeding could conceivabl improve short-term

 3   survival rates. Def. Brf. at 19. Moreover, while Defendants raise concerns about potential

 4   adverse side-effects from long-term supplemental feeding, id., Plaintiffs are willing to have this

 5   case decided on an expedited summary judgment basis. Accordingly, there is no legitimate

 6   concern that providing the Tomales elk with supplemental feed in the short-term would result in

 7   any such negative effects that have occurred in the extremely long-term supplemental feeding

 8   projects cited by the agency. See id. (citing Mayo v. Reynolds, 875 F.3d 11, 17 (D.C. Cir. 2017);

 9   Defs. of Wildlife v. Salazar, 651 F.3d 112, 113 14 (D.C. Cir. 2011) (review of environmental

10   concerns from supplemental feeding of elk in Wyoming that has been going on since the                  f

11   the last century. ) (emphasis added). In fact, the Park Service has already successfully used short-

12   term supplemental feeding for the Tomales elk when the initial population had trouble surviving.

13   See Press Declaration, ECF No. 16, ¶¶ 12 13 (explaining that the elk were provided supplemental

14   food from mid-September 1979 until the elk stopped taking [it] after about six months ).

15          Accordingly, there is no sound reason why providing supplemental feed for these elk now,

16   on a very short-term basis, would cause any countervailing adverse impacts. Indeed, the Park

17   Service s own 1998 Tule Elk Management Plan explains that large numbers of starving elk at

18   the Seashore was the ver kind of circumstance that would require the Seashore to intervene

19   with a management solution. Pl. Ex. A at 46 (emphasis added).

20   IV.    THE EQUITIES WEIGH IN FAVOR OF GRANTING THE INJUNCTION.

21          As already demonstrated, Pl. Brf. at 16-18, Plaintiffs will continue to suffer irreparable

22   harm in the absence of the requested temporary relief, and all of the equities weigh in their favor.

23          Defendants argument that Plaintiffs cannot demonstrate that the entire population of

24   Tomales elk is currently in jeopardy, Def. Brf. at 22 23, misses the mark on several fronts. First,

25   in Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008), the Supreme Court made clear

26   that the irreparable harm necessary to support emergency relief must be to the plaintiffs, not the

27   wildlife at issue. Here, Plaintiffs have submitted sworn affidavits attesting to the fact that their

28   ability to enjoy this part of the National Seashore is ruined, and will continue to be ruined,
                                                       -12-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
      Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 17 of 20



 1   because the elk they enjoy observing and photographing are dying of starvation and dehydration.

 2   Pl. Exs. B D. Because this situation will only persist as drought conditions worsen, this harm

 3   cannot be repaired unless the Park Service intervenes now to protect these elk by ensuring that

 4   they have adequate access to both food and water during the pendency of this case. See, e.g., Def.

 5   Brf. at 22 (noting that drought conditions have worsened to levels not experienced since tule elk

 6   were reintroduced to Point Reyes in 1978 ) (emphasis added).

 7          Second, the Park Service misstates the relevant law on this issue. In fact, in Na l Wildlife

 8   Fed    . Na l Ma i e Fi he ie Se ., 886 F.3d 803, 818 19 (9th Cir. 2018), the Ninth Circuit

 9   held that the district court did not err when it found irreparable harm without finding an

10   extinction-level threat to listed species because [i]rreparable harm should be determined b

11   reference to the purposes of the statute being enforced and [o]ne of the ESA s central purposes

12   is to conserve species, not onl to avoid their immediate extinction. (Emphasis added). Here,

13   likewise, the central purpose of the NPS organic statute is to conserve . . . the wildlife within

14   each national park unit and to provide for the enjo ment of the same in such manner and b such

15   means as will leave them unimpaired for the enjoyment of future generations. 54 U.S.C.

16   100101(a) (emphases added); see also 16 U.S.C. § 459c (requiring the Park Service to administer

17   the Point Re es National Seashore without impairment of its natural values. ). Thus, because

18   continuing to allow this wildlife to die in such a horrific manner neither conserves the animals,

19   nor leaves them unimpaired for the enjo ment of the public, Plaintiffs will continue to suffer

20   irreparable harm if the Park Service does not take immediate measures to ensure the survival of

21   the remaining Tomales elk during the pendency of this case.

22          Third, Plaintiffs have shown that the genetic viability of the entire population is in

23   jeopardy. Pl. Brf. at 17 18; Howell Decl., Pl. Ex. G, ECF No. 8-9, ¶ 12. The agenc s statement

24   that the evidence does not bear out Plaintiffs contention that there is a serious concern that the

25   entire population of elk ma lose its genetic viabilit , Def. Brf. at 23, is completel unsupported.

26   The only evidence provided by the Service can be found in the Declaration of Jenny Powers, who

27   merely states that the Park Service does not have direct evidence confirming or contradicting

28   evidence of sufficient genetic variation in the tule elk at Tomales Point. Powers Decl., ECF No.
                                                     -13-
      PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
      No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 18 of 20



 1   17, ¶ 12 (emphasis added). Therefore, even if Plaintiffs were required to demonstrate that the

 2   entire Tomales Point elk population was at risk here      which is not their burden   they have done

 3   so.4

 4             On the other hand, Defendants have not shown that anyone will be harmed if the

 5   requested injunction is granted. While Defendants generally refer to a need to balance the

 6   concerns of the multigenerational ranching operations in the Park, Def. Brf. at 24, now that it

 7   insists that the Tomales elk neither want nor need       to go below the fence in search of food and

 8   water, see supra at 1-2, this concern seems minimal at best and is greatly outweighed by the harm

 9   posed to Plaintiffs.5

10             Finally, as to the public interest, Plaintiffs wholeheartedly agree with Defendants that

11       [t]he federal government and the public it represents have a strong interest in competent

12   management of the national parks, consistent with applicable laws. Def. Brf. at 24 (emphasis

13   added). This gets to the nub of Plaintiffs underl ing claim in this case i.e., the Park Service s

14   decades-long failure to reconcile what it apparently believes are competing interests that the

15   agency is required to protect and preserve. See, e.g., NPS Management Policies, § 5.3.5, Pl. Ex. Q

16   ( All cultural resource and natural resource values will be considered in defining specific

17   treatment and management goals . . . Conflicts will be considered and resolved through the

18   planning process . . . . ) (emphasis added). Thus, the current situation is one of he agenc          o n

19   making       it has failed to manage the Tule elk at Tomales Point in a way that would have

20   averted the present inhumane catastrophe, despite repeated warnings from its own scientists

21   that it must do so to avoid such a crisis. See supra at 5 7. The Park Service s chosen

22   management practice allowing this wildlife to suffer and die because they are unable to obtain

23
     4 Ms. Powers further explains that a recent paper on tule elk herds in California, but outside of
24   the Park, shows sufficient genetic variation . . . and no evidence of inbreeding in the study
     populations. Powers Decl., ECF No. 17, 12 (emphasis added).
25   5 Moreover, according to a recent scientific study of the interaction between the Drakes Beach elk

     and cattle, all gra ed cattle pastures were consistently avoided by elk. Hughe , et al., Effects of
26   Human-Altered Landscapes on a Reintroduced Ungulate: Patterns of Habitat Selection at the
     Rangeland-Wildlife Interface, Biological Conservation 257 (2021) at 5, Pl. Ex. R (emphasis
27   added); see also id. at 9 ( contrar to common assumptions, our results indicate that native elk
     minimize their interactions with cattle and thus, in this ecosystem, grazing conflicts between
28   wildlife and livestock may be limited ) (emphasis added).
                                                        -14-
         PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
         No. 4:21-cv-04734-HSG
         Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 19 of 20



 1   access to sufficient food and/or water below the Park Service s fence        is certainly not

 2       competent management of this national park unit by any stretch of the imagination.

 3   V.        THERE IS NOTHING VAGUE ABOUT PLAINTIFFS REQUESTED RELIEF.

 4             Finally, there is nothing vague about the relief requested here. Plaintiffs request that the

 5   Court order the Park Service to either remove all or some of the fence so that the Tomales elk can

 6   obtain access to alternative habitat, or provide supplemental water and food to the elk until this

 7   case can be resolved. To make absolutely clear what Plaintiffs are requesting, they are filing with

 8   this Reply two revised alternative orders so that the Court can decide which is most appropriate in

 9   light of all of the circumstances of this case. See Proposed Orders.6 As explained supra, the Park

10   Service has ample authority to remove all or part of the fence and to provide the necessary

11   supplemental water and feed to these animals. Indeed, the Park Service stresses throughout its

12   brief that it stands read to act if needed to safeguard the viabilit of the Tomales Point elk

13   population. Def. Brf. at 1. Thus, there is no question that, at an absolute minimum, the Park

14   Service is capable of providing supplemental food and water to these animals while this case is

15   pending.

16             However, what the agency should not be allowed to do is continue to manage this

17   wildlife through starvation and dehydration caused by confinement behind a wire fence. Rather, if

18   it is going to continue to maintain these elk in a captive state    like animals in a zoo   it must at

19   least provide them adequate food and water to ensure that they do not continue to die horrific

20   deaths by starvation and/or dehydration. See, e.g., Animal Welfare Act, 7 U.S.C. § 2143

21   (mandating as minimum standards for oo animals feeding [and] watering ).

22                                               CONCLUSION

23             For all of the foregoing reasons, and those set forth in our opening brief, Plaintiffs request

24   for a preliminary injunction should be granted.

25

26

27   6Although not mentioned b the Park Service, Plaintiffs provided Defendants counsel with a
     more specific revised proposed Order in advance of the June 28, 2021, case management
28   conference.
                                                   -15-
         PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
         No. 4:21-cv-04734-HSG
     Case 4:21-cv-04734-HSG Document 19 Filed 07/20/21 Page 20 of 20



 1                                        Respectfully submitted,

 2

 3

 4
                                          ___________________________________
 5                                        Katherine Barnekow, State Bar No. 336792
                                          kbarnekow@law.harvard.edu
 6                                        Harvard Animal Law & Policy Clinic
                                          Harvard Law School
 7                                        1585 Massachusetts Ave.
                                          Cambridge, MA 02138
 8                                        (617) 998-2450 (o)/ fax: 617-496-4863
                                          (512) 868-7800 (c)
 9

10

11

12                                        ____________________________________
                                          Katherine A. Meyer
13                                        (appearance pro hac vice)
                                          kmeyer@law.harvard.edu
14                                        Director, Animal Law & Policy Clinic
                                          Harvard Law School
15                                        1585 Massachusetts Ave.
                                          Cambridge, MA 02138
16                                        (617) 998-2450 (o)
                                          (202) 257-5145 (c)
17
                                          Attorneys for Plaintiffs
18

19

20
21

22

23

24

25

26

27

28
                                             -16-
     PLAINTIFFS REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
     No. 4:21-cv-04734-HSG
